Citation Nr: 1506756	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for a mood disorder.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2010 (erectile dysfunction and radiculopathy), June 2010 (mood disorder) and August 2010 (lumbar spine)  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that the Veteran was awarded 100 percent temporary total disability ratings from November 23, 2011 to December 31, 2012, and from June 11, 2014 to December 31, 2014, for his service-connected lumbar spine disability due to incapacitation as a result of surgery.  The Veteran is not appealing those ratings and they will not be discussed in the analysis below.

In a March 2014 correspondence, the Veteran asked that the Board consider any new evidence added to the claims file and proceed with adjudication of the appeal rather than have the case remanded to the Agency of Original Jurisdiction.

The issues of entitlement to an increased rating for a lumbar spine disability and entitlement to an initial rating in excess of 10 percent for radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's mood disorder is manifested by occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power without any deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no higher, for a mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the Veteran's claims for increased ratings for a mood disorder and erectile dysfunction, the appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for each of the disabilities on appeal.  Once service connection is granted, the claim is substantiated, and additional section 5103(a) notice is not required.  

A standard January 2010 letter satisfied the duty to notify provisions pertaining to the Veteran's claim for an increased rating for a spine disability.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  

The Veteran's service treatment records, VA treatment records, Social Security records and private treatment records have been obtained and associated with the claims file.  

VA examinations were conducted in March 2010 and September 2013 in connection with the various disabilities on appeal.  The record does not reflect that these examinations are inadequate for rating purposes as the examiners are shown to have listened to the Veteran's contentions, reviewed the evidence of record and provided thorough physical examinations.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II. Analysis
General Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Mood Disorder

In an October 2009 statement, the Veteran's wife noted that the Veteran showed very little interest in doing things he once enjoyed and noted that he stayed at home a lot.  

A January 2010 VA treatment record noted that the Veteran had had thoughts of suicide but would not do that to his family.  He described anger with the government and said that he understood why a man who shot several people did so.  The Veteran said that he would never consider such a thing but could understand how someone could snap.  

January, March, and May 2010 private treatment records noted that the Veteran was alert, fully oriented and that he had normal judgment, speech and thought processes.  There were no psychotic thoughts noted.

In a March 2010 treatment note, the Veteran reported that he continued to have financial difficulties and that he was unable to work.  He stated that his back pain limited what he was able to do and that he and his wife were filing for bankruptcy.  He explained that he was having problems with his step son and that he and his wife were to have a discussion as to whether he should pack his bags.  He stated that he felt hopeless and wondered if he would be better off dead but denied any intent or plan to harm himself.  He stated that he was irritable and loud.  The Veteran was found to be dressed casually with average hygiene, there were no delusions or suicidal or aggressive behavior.  The Veteran was oriented and had good concentration.  A GAF score of 53 was assigned.  

In another March 2010 treatment record the Veteran stated that he was distressed because in his perception his marriage was getting worse.  He described having a fight with his stepson but noted that he felt that since his last session he felt some relief and less stress.  The Veteran noted that he was going to begin a new job soon and he stated that he was concerned that he would not be able to handle the physical concerns of the job but stated that he was pleased to have the opportunity to work and make money to help his family.  

At his March 2010 VA examination, the Veteran stated that he had limited motivation to get things done and that he was tired of hurting.  The Veteran described a constant bad mood and expressed uselessness, hopelessness, and helplessness.  The Veteran described increased suicidal ideation but described no intent.  The Veteran expressed homicidal ideation two or three times a month wherein he felt like severely hurting people when angry with them.  

Mental status examination revealed adequate grooming, good hygiene, normal speech and no indications of psychosis.  Thought content was relevant but there was a rigidity noted.  Mood was anxious and affect was periodically labile.  The Veteran was oriented to person, place and time.  Attention, concentration, and executive function were adequately preserved.  There were no gross memory deficits demonstrated.  The Veteran appeared to be able to attend to all activities of daily living.  A diagnosis of mood disorder and a global assessment of functioning (GAF) score of 54 were assigned.  

An August 2010 examination conducted in conjunction with the Veteran's claim for disability benefits from the Social Security Administration (SSA) included the Veteran's report that he was fired from a job due to a conflict with his boss.  Of note; the Veteran's last supervisor is shown to have reported in August 2011 that the Veteran resigned secondary to back problems.  

An August 2010 psychiatric evaluation conducted in conjunction with the Veteran's SSA benefits noted that the Veteran's major depression inventory was not severe.  Nonetheless, the Administrative Law Judge found, in July 2012, that the Veteran's symptoms were more severe than found by the examiner.

In a January 2011 VA treatment note, the Veteran reported that he had difficulty making decisions.  The Veteran stated that he had thoughts of suicide but noted that he would not harm himself as he would leave his wife with all of the bills.  A GAF score of 50 was provided.  

In a July 2011 VA mental health evaluation note, the Veteran reported that he was unable to have restful sleep which had attributed to his agitation and weight gain.  He stated that he lay awake at night ruminating on problems and daily worries.  The Veteran stated that he used to consider suicide but no longer allowed himself to think about it, he denied any past or current suicidal ideation.  Mental status examination revealed normal speech, dysphoric mood and dysphoric affect.  The Veteran denied hallucinations and there was no evidence of perceptual distortions.  Thought process were clear logical and goal oriented.  Short and long term memory was intact.  The Veteran denied suicidal or violent ideation.  Judgment was good.  A GAF score of 55 was provided.   

A February 2012 SSA disability benefits determination found that the Veteran was disabled, effective May 2010, primarily due to back disorder and mood disorders.  A report of that determination noted that the Veteran had testified that he had become depressed secondary to his physical condition and the inability to provide for his family.  

The report noted that the Veteran sought treatment from VA in 2009 when he began feeling depressed and that since that time he had sought regular mental health treatment for problems with daily low moods, decreased motivation, difficulty concentrating, diminished energy, racing thoughts, excessive worrying, and lack of interest in things.  It was noted that he scored a 30 on the Beck Depression Inventory which was in the severe range.  

A September 2013 VA examination included the Veteran's reports of depression and anxiety.  The Veteran stated that he felt like he did not have a life.  He described a lot of back pain and chronic sleep problems, stating that he slept two to three hours a night.

The Veteran described having been previously married for three years with no children and being divorced secondary to incompatibility.  He stated that he had been married to his second wife since 1997 and that he had three step children.  

The Veteran described depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and disturbances in motivation and mood.  

Following examination and a review of the Veteran's claim file, the Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 60 was assigned.  

The Veteran denied thoughts of death or killing himself or hurting others in January 2014, February 2014, July 2014 and September 2014 VA treatment records.

A February 2014 social work treatment note revealed that the Veteran was fully oriented, he denied suicidality or homicidality.  The Veteran reported symptoms of depression and he stated that he was overwhelmed.  It was noted that there was no clinically significant suicidal or homicidal ideation.  Mental status examination revealed that the Veteran had neat appearance and normal speech.  Behavior was appropriate and cooperative, mood was dysphoric and affect was appropriate.  Thought content was normal, there was no evidence of hallucinations.  

In a July 2014 social work note, the Veteran's strengths were described as including spirituality, a supportive family and being able to care for others despite his own problems.  The Veteran's speech was normal, behavior was appropriate and thought content was normal.  The Veteran denied being suicidal or homicidal.  The Veteran was fully oriented.  The Veteran described being frustrated with his back issues and disability.  He explained that he had a nephew who was staying with him but that he had to ask the nephew to leave due to his lack of respect for his family or property.  The Veteran described wanting, but being unable, "save" his cousin.  

Since the award of service connection, the Veteran's service-connected mood disorder has been evaluated under Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is assigned for a mood disorder for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2014).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2014).

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Accordingly, the evidence considered in determining the level of impairment from a mood disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of mood disorders in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 

Under the Global Assessment of Functioning (GAF) rating scale, a GAF score 
from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning. 

GAF scores in the range of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board finds that a 50 percent disability rating, but no higher, is warranted for a the Veteran's mood disorder.  

The evidence of record demonstrates that the Veteran's mood disorder is manifested by symptoms to include sleep impairment, irritability, sporadic suicidal thoughts, sporadic thoughts of violence, low motivation, feelings of helplessness and hopelessness, some trouble socializing with others, some memory problems, and occasional trouble making decisions.

He has also been shown to have adequate hygiene, normal thought processes, largely normal judgment, normal speech, largely normal memory, and a long-standing relationship with his spouse.  Although the Veteran is shown to have occasional difficulty with his wife and step children, he also cites his family as a means of support and is shown to have been married to his current wife since 1997.  The Veteran is also shown throughout to be dedicated to caring for his wife and family (expressing distress at the thought not being able to provide for his family financially), despite difficulties reported in those relationships.  There were no reports of estrangement from family members.

When considered on the whole, the evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood in order to warrant a higher, 70 percent disability rating.  This determination is consistent with the GAF scores ranging between 50 and 60 which demonstrate serious to moderate symptoms.  Moreover, throughout the appeal period, the Veteran's GAF scores are primarily over 50, demonstrating moderate symptoms which is consistent with the disability picture presented and a 50 percent disability rating.  Finally, the Board notes that at no time during the appeal period have any medical professionals determined that the Veteran's mood disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, which further supports the finding that a disability rating no higher than 50 percent is warranted. 

Accordingly, the Board finds a 50 percent disability rating, but no higher, is warranted for the Veteran's mood disorder during the entire appeal period.

Erectile Dysfunction

Included in the claim file is an October 2009 statement from the Veteran's wife in which she explains that the Veteran's back disability has caused a decline in intimacy between them, noting that he has had issues with erectile dysfunction.  

At his March 2010 VA examination, the Veteran stated that he developed erectile dysfunction since 2003.  Physical examination demonstrated no deformity of the penis.

In a July 2010 report in conjunction with the Veteran's claims for benefits from the Social Security Administration, the Veteran reported that he was unable to have normal sex and could not "be on top or standing."

In September 2013 the Veteran was afforded a second VA examination wherein he described erectile dysfunction for which he took continuous medication.  There was no voiding dysfunction, no urinary tract or kidney infection.  The Veteran reported that he was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  The Veteran declined physical examination but reported no physical deformity.

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 percent rating is warranted for deformity of the penis with loss of erectile power. Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.

Resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his ED.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding, instead, that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The Board finds that the evidence demonstrates that the Veteran does not have deformity of the penis.  The Board must conclude that, absent deformity of the penis, a compensable rating for penile deformity with loss of erectile power cannot be sustained.  As noted above, Diagnostic Code 7522 requires both deformity of the penis and erectile dysfunction for assignment of a 20 percent evaluation. 

The United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  SMC is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA policy is to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).

The September 2013 VA examination shows that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  
Thus, it follows that entitlement to SMC based on loss of use of a creative organ is granted.

Additional Considerations

The evidence shows that the Veteran's mood disorder results in symptoms ranging from irritability, suicidal and homicidal thoughts, to sleep disturbance and low motivation.  Because the rating criteria for mood disorders lists examples of symptoms that are indicative of varying levels of occupational and social impairment and because the case law is clear that all symptoms attributable to the mood disorder are to be considered when assigning a schedular rating and not just the symptoms listed as examples, it follows that the schedular criteria expressly contemplate all symptomatology attributable to the mood disorder that result in occupational and social impairment.  Accordingly, the Board finds that the Veteran's symptoms are expressly contemplated by the schedular rating criteria for mood disorders.  

With respect to his erectile dysfunction, the schedular rating criteria contemplate loss of erectile power without penile deformity.  Thus, the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and the impairment caused by his symptoms. 

Accordingly, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations for his service connected disabilities are  adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Finally, the Board notes that the Veteran was awarded a total disability rating based on individual unemployability in a September 2014 rating decision effective May 2010, based upon the last time in which the Veteran was able to maintain employment.  Accordingly, the issue of entitlement to TDIU need not be considered further.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for a mood disorder is granted.

Entitlement to an initial compensable evaluation for erectile dysfunction is denied.

Entitlement to SMC based on loss of use of a creative organ is granted.


REMAND

Regarding the Veteran's lumbar spine disability, the Veteran was afforded a VA examination in September 2013 wherein the VA examiner reported that the Veteran had intervertebral disc syndrome with "incapacitating episodes" of at least six weeks in the last year.  

Review of the claims file, however, does not reveal any evidence that the Veteran has been prescribed bed rest and treatment by a physician for incapacitating episodes as required in the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes Note 1.  As such, if possible, the claims file should be returned to the VA examination for clarification on this matter and the RO should request any and all additional medical documentation which may demonstrate physician-prescribed bed rest for intervertebral disc syndrome.  

Turning to the issue of radiculopathy, a February 2014 treatment record demonstrated increased radicular symptoms to the right leg, noting constant sharp shooting across the right buttock and down the posterior leg to the foot with some numbness.  

The evidence suggests that the Veteran's radiculopathy symptoms have increased in severity since his last, September 2013, VA examination.  As such, a new VA examination is necessary in order to ensure that all of the Veteran's current neurological symptoms are considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all additional VA treatment records.  Request authorization and consent to release information to VA for any private treatment facilities which provided treatment for the Veteran's lumbar spine disability, particularly as pertaining to treatment for intervertebral disc syndrome.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter return the claim file to the September 2013 spine examiner, or, if unavailable, to an appropriate VA examiner, to determine whether the Veteran has intervertebral disc syndrome which causes incapacitating episodes as defined by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

3.  Schedule the Veteran for a VA neurology examination to determine the current level of severity of the Veteran's service-connected radiculopathy of the lower extremities.  All tests deemed necessary should be conducted and the results reported, to include range of motion testing.

The entire claim file, to include all electronic files, must be reviewed by the examiner in conjunction with the examination. 

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


